Case 3:18-cv-00247-REP Document 100-1 Filed 05/13/19 Page 1 of 1 PageID# 1248
                                                                    P: 703.957.2577
                                                                    F: 703.957.2578
                                                                    mthomas@thomaslawplc.com



                                            May 10, 2019


 VIA FEDERAL EXPRESS TO:


 U.S. District Court for the Eastern District of Virginia
 Attn: Clerk of Comis Office
 701 East Broad Street, Suite 3000
 Richmond, Virginia 23219



        Re: Trevor Fitzgibbon v. Jesslevn A. Radack
            Civil Action No. 3:18-cv-247-REP

 Dear Clerk,

       Please find enclosed a $500.00 check to satisfy the monetary sanction set forth in the Order
 (ECF No . 97) entered by this Court in the above-referenced matter.

        Should you have any questions, please contact us at 703-957-2577.

                                                             Sincerely,      C'\
                                                            ~ ar~ ,11~------
 Cc: Steven S. Biss, Esq.




    CLERK U.S . DISTRICT COURT
         RI CHMOND, VA.




               11130 Fairfax Boulevard, Suite 200-G, Fairfax, Virginia 22030
                           www.thomaslawplc.com DC MDVA
